DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on December 7, 2021.  Claims 1-2, 4-5, 7-11, and 13-18 are pending in the application.
Status of Objections and Rejections
All rejections under 35 U.S.C. §103 from the previous office action are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambert (U.S. Patent Pub. 2007/0272553) in view of Kitazawa (U.S. Patent Pub. 2010/0252432, provided in IDS filed on March 7, 2019), and further in view of Lowery (U.S. 8,563,298).
Regarding claims 1 and 16-17, Gambert teaches an electrochemical oxygen sensor (for claims 1 and 16; Fig. 1; [0042] line 2: a galvanic, electrochemical sensor for O2) or equipment comprising the electrochemical oxygen sensor of claim 1 (for claim 17; Fig. 1; [0042] line 2: a galvanic, electrochemical sensor for O2) comprising: 
a holder (Fig. 1; [0042] line 3: a housing 1); 
a positive electrode (Fig. 1; [0042] line 7: a cathode 4); 
a negative electrode (Fig. 1; [0042] line 3: an anode 2); and 
an electrolyte solution (Fig. 1; [0042] line 10: electrolyte 5), 

wherein the negative electrode contains an alloy of Sn ([0042] lines 3-4: an anode being made of an alloy of tin with a silver and a copper).

Gambert does not teach wherein the electrolyte solution contains a chelating agent and a molar concentration of the chelating agent is 1.4 mol/L or higher.
However, Kitazawa teaches an electrochemical oxygen sensor ([0014] lines 1-2), including a cathode, an anode, and an electrolyte solution, wherein the electrolyte solution contains a chelating agent ([0014] lines 2-4).  The chelating agent in the electrolyte solution is EDTA ([0085] lines 1-2; Table 1: 1-10, 15, 16), and the concentration of the chelating agent in the electrolyte solution is particularly preferably not less than 1.0 mol/liter ([0079] lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert by using a chelating agent at a molar concentration 1.4 mol/L or higher as taught by Kitazawa because the chelating agent would increase the response speed of the sensor ([0078] lines 1-3).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).


However, Lowery teaches assays and devices for the detection of analytes (Col. 1, lines 6-7), and exemplary analytes include a gas, e.g., oxygen or carbon dioxide (Col. 17, lines 43, 47-48).  The assay may include suitable buffer components (here, the buffer is deemed to be electrolyte solution) and chelating agents to scavenge cations, e.g., EDTA, citric acid (Col. 37, lines 57-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert and Kitazawa by substituting the chelating agent, EDTA (Kitazawa, [0085] lines 1-2; Table 1: 1-10, 15, 16) with the citric acid (Lowery, Col. 37, lines 62) as taught by Lowery because both EDTA and citric acid are chelating agents to scavenge cations (Lowery, Col. 37, lines 60-62).  Simple substitution of one known element for another to obtain predictable results. MPEP 2141(III)(B).

Gambert does not explicitly disclose the electrolyte solution has a pH of not less than 2.09 and not more than 7.40.
However, Gambert teaches the composition of the electrolyte influences the function of the sensor ([0036] lines 1-2) and the best results can be obtained with strong phosphoric acid solutions ([0036] lines 3-4).  The phosphoric acid solutions buffered with their salts that is used as electrolyte with a pH up to 7 gave good results ([0037] lines 3-5), which overlaps the claimed pH range from 2.09 to 7.40. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 7, Gambert, Kitazawa, and Lowery disclose all limitations of claim 1 as applied to claim 1.  Gambert, Kitazawa, and Lowery do not explicitly disclose the electrolyte solution has a pH of not less than 3.75 and not more than 5.75.
However, Gambert teaches the composition of the electrolyte influences the function of the sensor ([0036] lines 1-2) and the best results can be obtained with strong phosphoric acid solutions ([0036] lines 3-4).  The phosphoric acid solutions buffered with their salts that is used as electrolyte with a pH up to 7 gave good results ([0037] lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert, Kitazawa, and Lowery by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).



Regarding claim 9, Gambert, Kitazawa, and Lowery disclose all limitations of claim 1 as applied to claim 1.  Gambert and Lowery do not explicitly disclose the negative electrode is substantially lead free.
However, Kitazawa teaches the negative electrode is substantially lead free ([0060] lines 8-10: electrochemical oxygen sensors have been demanded which are low in environmental load without the use of lead or the like; [0061] lines 1-4: Accordingly, the material for the anode 8 is preferably tin in that no hydrogen generation due to local corrosion is caused in the electrolyte solution 7 containing the chelating agent, resulting in low environmental loads; thus the material of the anode, i.e., the negative electrode, is deemed to be substantially lead free).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert and Lowery by utilizing substantially lead free negative electrode as taught by Kitazawa because the electrochemical oxygen sensors have low environmental loads without the use of lead (0060] lines 8-10; [0061] lines 1-4).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambert in view of Kitazawa and Lowery, and further in view of Tao (U.S. Patent Pub. 2003/0143440).

However, Tao teaches an electrochemical devices capable of operation as either as fuel cells or batteries ([0002] lines 2-3).  The anode comprises a metal or alloy ([0059] lines 1-2), such as antimony, tin, or combinations thereof ([0059] lines 5-10).  An example of anode comprised antimony alloy with 10% tin ([0125] lines 9-11).  Thus, Tao teaches the negative electrode contains a Sn-Sb alloy ([0125] lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert, Kitazawa, and Lowery by utilizing a Sn-Sb alloy for the negative electrode as taught by Tao.  The suggestion for doing so would have been that Sn-Sb alloy is a suitable material for the anode of an electrochemical device and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambert in view of Kitazawa and Lowery, and further in view of Tantram (U.S. 4,132,616).
Regarding claims 4-5, Gambert, Kitazawa, and Lowery disclose all limitations of claim 1 as applied to claim 1, including wherein the electrolyte solution contains citric acid.  Gambert, Kitazawa, and Lowery do not explicitly disclose the electrolyte solution contains citrate (claim 4) or trisodium citrate or tripotassium citrate (claim 5).
3C6H5O7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert, Kitazawa, and Lowery by utilizing tripotassium citrate as the electrolyte as taught by Tantram.  The suggestion for doing so would have been that tripotassium citrate is a suitable material for the electrolyte in an oxygen sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 10-11, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambert in view of Kitazawa, and further in view of Tantram.
Regarding claims 10-11 and 18, Gambert discloses an electrochemical oxygen sensor (for claims 10-11; Fig. 1; [0042] line 2: a galvanic, electrochemical sensor for O2) or equipment comprising the electrochemical oxygen sensor of claim 10 (for claim 18; Fig. 1; [0042] line 2: a galvanic, electrochemical sensor for O2) comprising: 
a holder (Fig. 1; [0042] line 3: a housing 1); 
a positive electrode (Fig. 1; [0042] line 7: a cathode 4); 
a negative electrode (Fig. 1; [0042] line 3: an anode 2); and 
an electrolyte solution (Fig. 1; [0042] line 10: electrolyte 5), 


Gambert does not teach wherein the electrolyte solution contains a chelating agent and a molar concentration of the chelating agent is 1.4 mol/L or higher.
However, Kitazawa teaches an electrochemical oxygen sensor ([0014] lines 1-2), including a cathode, an anode, and an electrolyte solution, wherein the electrolyte solution contains a chelating agent ([0014] lines 2-4).  The chelating agent in the electrolyte solution is EDTA ([0085] lines 1-2; Table 1: 1-10, 15, 16), and the concentration of the chelating agent in the electrolyte solution is particularly preferably not less than 1.0 mol/liter ([0079] lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert by using a chelating agent at a molar concentration 1.4 mol/L or higher as taught by Kitazawa because the chelating agent would increase the response speed of the sensor ([0078] lines 1-3).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Gambert does not explicitly disclose the electrolyte solution has a pH of not less than 2.09 and not more than 7.40.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Gambert does not explicitly disclose the chelating agent contains citrates (claim 10) or tripotassium citrate (claim 11).
However, Tantram teaches an electro-chemical gas sensor (Col. 1, lines 4-5), such as oxygen (Col. 1, line 14).  Suitable electrolytes for use in the sensor include potassium citrate (Col. 5, lines 50-52).  Thus, Tantram teaches the electrolyte solution contains tripotassium citrate (Col. 5, lines 50-52), which is deemed to be chelating agent, as evidenced by Wikipedia that potassium citrate (also known as tripotassium citrate) is a potassium salt of citric acid with the molecular formula K3C6H5O7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert by utilizing tripotassium citrate as the chelating agent as taught by Tantram.  The suggestion for doing so would 

Regarding claim 13, Gambert, Kitazawa, and Tantram disclose all limitations of claim 10 as applied to claim 10.  Gambert, Kitazawa, and Tantram do not explicitly disclose the electrolyte solution has a pH of not less than 3.75 and not more than 5.75.
However, Gambert teaches the composition of the electrolyte influences the function of the sensor ([0036] lines 1-2) and the best results can be obtained with strong phosphoric acid solutions ([0036] lines 3-4).  The phosphoric acid solutions buffered with their salts that is used as electrolyte with a pH up to 7 gave good results ([0037] lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert, Kitazawa, and Tantram by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 14, Gambert teaches the electrolyte solution further contains phosphoric acid and salts of the compound ([0037] line 3: phosphoric acid solutions buffered with their salts).


However, Kitazawa teaches the negative electrode is substantially lead free ([0060] lines 8-10: electrochemical oxygen sensors have been demanded which are low in environmental load without the use of lead or the like; [0061] lines 1-4: Accordingly, the material for the anode 8 is preferably tin in that no hydrogen generation due to local corrosion is caused in the electrolyte solution 7 containing the chelating agent, resulting in low environmental loads; thus the material of the anode, i.e., the negative electrode, is deemed to be substantially lead free).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert and Tantram by utilizing substantially lead free negative electrode as taught by Kitazawa because the electrochemical oxygen sensors have low environmental loads without the use of lead (0060] lines 8-10; [0061] lines 1-4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-11, and 13-16 have been considered but are unpersuasive.
Applicant argues that a person skilled in the art who tries to achieve a longer lifetime of the sensor would not be motivated to adjust the pH of electrolyte solution in the range of 2.09 to 7.40 as recited in amended claims 1 and 10 (page 12, para. 2, lines 2-5) based on the teachings of Gambert that the lifetime of the sensor becomes shorter as the pH of the electrolyte solution is higher than 1 (page 12, para. 2, lines 1-2). This 
Applicant argues Kitazawa teaches that the electrolyte solution has a pH or 12 or more to possibly prominently produce the advantageous effect that the increased response speed can be maintained for a long period of time (page 12, para. 4, lines 1-3), interpreted by Applicant as “not only increase the response speed but also the lifetime of the sensor” (page 13, para. 2).  Examiner notes that having the increased response speed to be maintained for a long period of time does not equal to long sensor lifetime.  However, Applicant arguably combines Gambert and Kitazawa to arrive a conclusion that use of the pH of the electrolyte solution of 12 or more is motivated because both advantages, increased sensor lifetime and response time, would be achieved (page 14, para. 1, lines 2-5).  This argument is unpersuasive because (1) non-preferable conditions does not mean “teaching away” and pH values lower than 12 of the electrolyte solution is still within the ambit of one of ordinary skill in the art; (2) the pH value of the electrolyte solution is only one of the conditions for improving the performance of oxygen sensors, but other conditions, for example, the chelating agent, which contains citric acid that is acidic and inevitably lower the pH of the electrolyte solutions.  Thus, in the complicated electrolyte system containing multiple components, each component would contribute in some way to the overall pH value, and it would have been obvious to one of ordinary skill in the art to adjust the pH value with addition of other components and seek a desirable pH range to obtain an overall optimal sensor performance. 

As described in the instant office action, the prior art, Gambert, explicitly discloses electrolyte solution with a pH up to 7 gave good results when the phosphoric acid solutions are buffered with their salts to be used as electrolyte (Gambert, [0037] lines 3-5).  Thus, it would have been obvious to one of ordinary skill in the art to adjust the pH value of the electrolyte solution ranging from 2.09 to 7.40 as claimed because the prior art discloses a pH range (up to 7) overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795